Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hugh Wang on 04/21/2022.

The application has been amended as follows: 

Claim 1 has been amended as follows:
Replace claim 1 with the followings:
--A small molecule ligand having a structure represented by Formula (I):

    PNG
    media_image1.png
    76
    173
    media_image1.png
    Greyscale
,
	wherein R is 

    PNG
    media_image2.png
    307
    650
    media_image2.png
    Greyscale
;
and wherein the wavy lines 
    PNG
    media_image3.png
    50
    34
    media_image3.png
    Greyscale
 indicate linkage to the carbonyl group of the structure of Formula (I).--
Claim 38 has been amended as follows:
In claim 38, line 2, after the words (Cathepsin N (CTSB)”, insert the words --, the small molecule ligand is--.
Allowable Subject Matter
Claims 1, 37 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in view of the amendments are persuasive to overcome the rejections under 35 USC 112 (b), 35 USC 112 (a) and 35 USC 103. Therefore, the closest prior arts of record do not teach or reasonably teach small molecule ligands having the structure represented by Formula (I) as claimed in claims 1 and 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641